Title: To James Madison from Josef Yznardy, 21 August 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


21 August 1802, Cadiz. “I have just this moment receiv’d from Mr. simpson of Tangiers the agreable news of War having terminated with the Moors to entire satisfaction, as you will be informed by the within Copy of the Circular & Letter received from him.… I have only time to advise you that said Simpson’s Dispatch for you Sir, has been delivered to Capn. Silas Crowell of the Schooner Happy Return & will follow in a few days for Philada.”
 

   
   RC and enclosures (DNA: RG 59, CD, Cadiz, vol. 1). RC 1 p.; in a clerk’s hand, signed by Yznardy; docketed by Brent. Enclosures (2 pp.) are copies of Simpson’s 12 Aug. 1802 circular announcing the establishment of peace and a 14 Aug. 1802 letter to Yznardy covering a dispatch for JM.



   
   A full transcription of this document has been added to the digital edition.

